Title: To Thomas Jefferson from Nathaniel Alexander, 30 July 1807
From: Alexander, Nathaniel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Raleigh N.C. July 30th. 1807
                        
                        In answer to your communication dated the 22d. of May last, enclosing to me a blank commission, for the
                            purpose of inserting therein the name of such person as I might think worthy of the Office of Marshal of this District. I
                            have to inform you, that John S. West Esquire the late Marshal has been prevailed upon to accept of the appointment, and
                            the commission filled up accordingly in his name. In the execution of this trust, I have to Observe that it was with
                            considerable reluctance that Mr. West again accepted of the commission, and which I believe he would not have done, had he
                            not entertained the hope that the Emoluments of the Office would be so encreased as to indemnify him for his services. If
                            the ensuing Congress should refuse an encrease of Salary to the Marshal of this State, I doubt very much whether any man
                            of respectabily can be prevailed upon to accept of the Office
                        With high respect and consederation I am Your Most Obedt
                        
                            Natl Alexander
                     
                        
                    